DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest the method as claimed, using Ti (C,N) powder and (W,Mo,Ta)(C,N) powder with Co binder phase followed by high energy ball milling, drying, sieving, press-forming, and sintering.  The sintering schedule as required by independent claims 1 and 5 especially is considered to distinguish over the art.  US 8765272 B2 teaches a method of making a superhard material having the core-rim structure, having the steps of milling, drying, sieving, and a two-stage sintering procedure (see EXAMPLES).  However US 8765272 B2 does not teach or make obvious the steps of heating at 1150 C and holding for 60-80 min, sintering at 1400-1450 C for 60-80 min, followed by nitrogen gas introduction and then sintering for 60-90 minutes.  US 20170088921 A1 teaches a cermet material is prepared using a multi-stage sintering, in which the material is heated to a nitrogen introduction temperature, and thereafter the nitrogen is introduced and the material is held (see Example 1 and Table 3).  The material is then cooled to a third temperature.  US 20200048747 A1 is further exemplary of superhard composite materials, and teaches a basic liquid phase sintering (see Examples).  
When all of the evidence is considered as a whole, the evidence of patentability outweighs the evidence against patentability.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734